Exhibit 10.43




PROMISSORY NOTE

("Note D")




Century Properties Fund XIX (AZ)

19806-00-0868

March 30, 2007

$1,750,000.00




FOR VALUE RECEIVED, the undersigned, CENTURY PROPERTIES FUND XIX, a California
limited partnership ("Maker"), hereby promises to pay to the order of ING LIFE
INSURANCE AND ANNUITY COMPANY, a Connecticut corporation, or any subsequent
holder hereof ("Payee"), at the office of Payee, c/o ING Investment Management
LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349, or at
such other place as Payee may from time to time designate in writing, the
principal sum disbursed hereunder in accordance with the Loan Agreement (as
defined below) of ONE MILLION, SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($1,750,000.00) and interest thereon from and after the date of disbursement
hereunder at five and eighty-two hundredths percent (5.82%) per annum ("Note
Rate"), both principal and interest to be paid in lawful money of the United
States of America, as follows:




(i)

Interest only from and including the date of disbursement of the loan proceeds
through and including the last day of the month, shall be paid on the first day
of the month following the date of disbursement or, at the option of Payee, on
the date of disbursement; and




(ii)

Payments of accrued interest shall be made on the first day of the second
calendar month following the date of disbursement and on the first day of each
month thereafter through and including the first day of October 2008; and




(iii)

Payments of principal and interest shall be made in 300 successive monthly
installments commencing on the first day of November 2008, and continuing on the
first day of each and every calendar month thereafter up to and including
October 1, 2033 (the "Maturity Date") or, upon exercise of Payee's right under
the following paragraph, the Call Date as to which Payee has exercised its
right, all but the final installment thereof to be in the amount of Eleven
Thousand, Eighty-Three and 51/100 Dollars ($11,083.51), and the final
installment payable on the Maturity Date, or, if earlier, the exercised Call
Date to be in the full amount of outstanding principal of this Promissory Note
("Note"), interest and all other sums remaining unpaid hereunder and under the
Deed of Trust (as hereinafter defined).




Notwithstanding any provisions of this Note to the contrary, the Payee reserves
the right (the "Call Option") to declare the entire amount of outstanding
principal of this Note, interest and





all other sums remaining unpaid hereunder and under the Deed of Trust (defined
below) to be due and payable on any of the following dates (each referred to as
a "Call Date"):




(i)

the first day of May 2012;




(ii)

the first day of May 2017;




(iii)

the first day of May 2022;




(iv)

the first day of May 2027; or




(v)

the first day of May 2032.




Such Call Option shall be exercised by Payee, in its sole and absolute
discretion, by giving written notice to Maker at least six (6) months prior to
the Call Date as to which Payee is electing, which notice shall refer to this
Note and state the Call Date elected by Payee.  The exercise of such right by
Payee shall not relieve Maker of its obligation to make scheduled payments
hereunder, or to pay any other sums due and owing hereunder, between the date of
such notice and the elected Call Date.  The exercise of such right by Payee will
result in the original principal amount of this Note not having been fully
amortized by the payment of the monthly installments hereunder prior to the
exercised Call Date, and Maker shall be obligated to make a payment of the
entire amount of outstanding principal of this Note and interest and all other
sums remaining unpaid hereunder and under the Deed of Trust on the Call Date.




All payments on account of the Indebtedness (as hereinafter defined) shall be
applied: (i) first, to further advances, if any, made by the Payee as provided
in the Loan Documents (as hereinafter defined); (ii) next, to any Late Charge
(as hereinafter defined); (iii) next, to interest at the Default Rate (as
hereinafter defined), if applicable; (iv) next, to the Prepayment Premium (as
hereinafter defined), if applicable; (v) next, to interest at the Note Rate on
the unpaid principal balance of this Note unless interest at the Default Rate is
applicable; and (vi) last, to reduce the unpaid principal balance of this Note.
 Interest shall be calculated on the basis of a year consisting of 360 days and
with twelve thirty-day months, except that interest due and payable for less
than a full month shall be calculated by multiplying the actual number of days
elapsed in such period by a daily interest rate based on a 360-day year.  As
used herein, the term "Indebtedness" shall mean the aggregate of the unpaid
principal amount of this Note, accrued interest, all Late Charges, any
Prepayment Premium, and advances made by Payee under the Loan Documents.




In the event any installment of principal or interest due hereunder, or any
escrow fund payment for real estate taxes, assessments, other similar charges or
insurance premiums due under the Deed of Trust shall be more than ten (10) days
overdue, Maker shall pay to the holder hereof a late charge ("Late Charge") of
four cents ($.04) for each dollar so overdue or, if less, the maximum amount
permitted under applicable law, in order to defray part of the cost of
collection and of handling delinquent payments.  The Late Charge shall not
apply, however, to the accelerated balance of the Loan at any Call Date.








The terms of this Note are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to the Payee exceed the highest
lawful rate of interest permissible under applicable law.  If, from any
circumstances whatsoever, fulfillment of any provision hereof or any other
documents securing the Indebtedness at the time performance of such provision
shall be due, shall involve the payment of interest exceeding the highest rate
of interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under applicable law;
and if for any reason whatsoever Payee shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the principal portion of the
Indebtedness (whether or not then due and payable) and not to the payment of
interest.




This Note is one of four Promissory Notes by Maker to Payee as follows
(inclusive of this Note):  (i) Promissory Note dated May 17, 2005, in the
original amount of $11,000,000.00 ("Original Note"), (ii) Promissory Note dated
this same date in the amount of $3,000,000.00 ("Note B"), (iii) Promissory Note
dated this same date in the amount of $1,750,000.00 ("Note C"), and (iv)
Promissory Note dated this same date in the amount of $1,750,000.00 ("Note D").
 Disbursements under Note B, Note C and Note D, among other things, are subject
to the certain Loan Agreement dated as of this same date between Maker and Payee
("Loan Agreement").  The Original Note, Note B, Note C and Note D are
collectively referred to as the "Notes."  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THIS NOTE MAY NOT BE PREPAID BY MAKER WITHOUT A SIMULTANEOUS
PREPAYMENT, IN FULL, OF ALL OF THE NOTES (TOGETHER WITH ANY APPLICABLE
PREPAYMENT PREMIUM THEREON).




Payment of this Note is secured by a Deed of Trust, Security Agreement,
Financing Statement and Fixture Filing dated May 17, 2005, as modified by the
Modification Agreement dated as of on or about this same date (as modified, the
"Deed of Trust") by Maker, as Trustor, for the benefit of Payee, as Beneficiary,
encumbering certain real estate and other property interests situated in
Maricopa County, Arizona and more particularly described in the Deed of Trust
(the "Premises").  The Notes, the Deed of Trust, the Loan Agreement, and all
other instruments now or hereafter evidencing, securing or guarantying the loan
evidenced hereby are sometimes collectively referred to as the "Loan Documents."
 The Deed of Trust contains  "due on sale or further encumbrance" provisions
which, together with all other terms of the Deed of Trust, are incorporated
herein by this reference.




No prepayment of the principal of this Note shall be allowed prior to the first
day of April 2008 (the "Lock Out Period").  Commencing April 1, 2008, the
principal of this Note may be prepaid in whole, but not in part, on any regular
scheduled payment date, provided that:  (1) not later than sixty (60) days prior
to such prepayment, Maker delivers written notice to Payee that Maker intends to
prepay this Note in full on the date specified in such notice; and, (2) Maker
pays to Payee at the time of such prepayment, a sum (the "Prepayment Premium")
equal to the greater of the following calculations:




(i)

The sum of (a) the present value of the scheduled monthly payments set forth
above in this Note from the date of prepayment to the Maturity





Date or the next applicable Call Date, whichever is the next to occur, and (b)
the present value of the amount of principal and interest due on the Maturity
Date or the next applicable Call Date, whichever is the next to occur (assuming
all scheduled monthly payments due prior to such date were made when due); minus
the outstanding principal balance of this Note as of the date of prepayment.
 The present values described in clauses (a) and (b) above shall be computed on
a monthly basis as of the date of prepayment discounted at an interest rate
equal to the yield of actively traded U.S. Treasury obligations having the same
maturity as the Maturity Date or the next applicable Call Date, whichever is the
next to occur, as published in the Federal Reserve Statistical Release H.15
(519) Selected Interest Rates listed under the U.S. Government Securities,
Treasury Constant Maturities, plus twenty (20) basis points (“Treasury Rate”).
 The Treasury Rate so used shall be the “week ending” yield for the week
immediately preceding the date of such prepayment.  If no Treasury Constant
Maturities,  are published for the specific length of time from the date of
prepayment of this Note to the Maturity Date or the next applicable Call Date,
whichever is the next to occur, the Treasury Rate that shall be used shall be
computed based on a linearly interpolated interest rate yield between the two
Treasury Constant Maturities,  that (i) most closely correspond with the
Maturity Date or the next applicable Call Date, whichever is the next to occur,
as of the date of such prepayment and (ii) bracket in time the Maturity Date or
the next applicable Call Date, whichever is the next to occur, one being before
the Maturity Date or the next applicable Call Date and the other being after the
Maturity Date or the next applicable Call Date.  If for any reason Treasury
Constant Maturities,  is no longer published in the Federal Reserve Statistical
Release H. 15 (519) Selected Interest Rates, the Treasury Rate shall be based on
the yields reported in another publication of comparable reliability and
institutional acceptance as selected by the Payee in its sole and absolute
discretion that most closely approximates yields in percent per annum of
actively traded U.S. Treasury obligations of varying maturities.  The sum
calculated in accordance with this subparagraph (i) is intended to be the sum
that, together with the principal amount prepaid, shall be sufficient to enable
Payee to invest in U.S. Treasury obligations for the remaining original term of
this Note or until the next applicable Call Date, whichever is next to occur, to
produce, as nearly as possible, the same effective yield to the Maturity Date or
the next applicable Call Date, whichever is next to occur, as would have been
produced under this Note, adjusted, however, for the addition of twenty (20)
 basis points to the discount rate as set forth in the second sentence of this
subparagraph (i).  




(ii)

One percent (1%) of the then outstanding principal balance of this Note.




Except as provided in the next sentence, in no event shall the amount prepaid be
less than the total amount of the then outstanding principal and accrued and
unpaid interest thereon plus one percent (1%) of the then outstanding principal
balance of this Note.  Notwithstanding the foregoing Lock Out Period, no
Prepayment Premium shall be payable with respect to a





prepayment that (a) results from application of proceeds of casualty insurance
with respect to insured property damage or compensation received in respect of
condemnation or other governmental taking of all or part of the Premises, in
either case when no Event of Default exists, or (b) is made within ninety (90)
days prior to the Maturity Date or any Call Date, regardless of whether Payee
has exercised its option to call this Note. In the event the Prepayment Premium
were to be construed by a court having jurisdiction thereof to be an interest
payment, in no event shall the Prepayment Premium exceed an amount equal to the
excess, if any, of (i) interest calculated at the highest applicable rate
permitted by applicable law, as construed by courts having jurisdiction hereof,
on the principal balance of this Note from time to time outstanding from the
date thereof to the date of such acceleration, less (ii) interest theretofore
paid and accrued on this Note.




If the maturity of the Indebtedness is accelerated by Payee as a consequence of
the occurrence of an Event of Default, or in the event the right to foreclose
the Deed of Trust shall otherwise accrue to Payee, the Maker agrees that an
amount equal to the Prepayment Premium (determined as if prepayment were made on
the date of acceleration, and if during the Lock Out Period the Prepayment
Premium shall be payable) shall be added to the balance of unpaid principal and
interest then outstanding, and that the Indebtedness shall not be discharged
except:  (i) by payment of such Prepayment Premium, together with the balance of
principal and interest and all other sums then outstanding, if the Maker tenders
payment of the Indebtedness prior to completion of a non-judicial foreclosure
sale (if applicable in Arizona), judicial order or judgment of foreclosure sale;
or (ii) by inclusion of such Prepayment Premium as a part of the Indebtedness in
any such completion of a non-judicial foreclosure sale (if applicable in
Arizona), judicial order or judgment of foreclosure.




It is hereby expressly agreed by Maker that time is of the essence in the
performance of this Note and that each of the following occurrences shall
constitute a default ("Event of Default") under this Note:




(i)

The failure of the Maker to:




(a)

make any payment of principal or interest under this Note within ten (10) days
after the same shall fall due, or




(b)

comply with any of the other terms of this Note within thirty (30) days after
written notice of such failure has been given by Payee to Maker or within such
longer period of time, not to exceed an additional thirty (30) days, as may be
reasonably necessary to cure such non-compliance if Maker is diligently and with
continuity of effort pursuing such cure and the failure is susceptible of cure
within such additional thirty-day period.




(ii)

The failure of Maker to make payment of any amount due the Payee under any Loan
Document other than this Note, on the date the same shall fall due (including
any applicable grace period).








(iii)

The occurrence of any breach, default, event of default or failure of
performance (however denominated) under any Loan Document other than this Note,
and the expiration of any applicable cure period without the same having been
cured.




(iv)

The occurrence of an "Event of Default" as that term is defined in any of the
Notes.




Notwithstanding the foregoing, no Event of Default shall arise under
subparagraph (i)(a) above and no Late Charge shall be due with respect to any
such payment unless Payee shall provide written notice of such failure and
permit Maker to cure such failure within ten (10) days after the giving of such
notice; provided, however, that in no event shall Payee be required to provide
such notice and allow such opportunity to cure more than one (1) time during any
calendar year.




From and after the date of the occurrence of any Event of Default and continuing
until such Event of Default is fully cured (if Maker is entitled under this Note
to cure such default) or until this Note is paid in full, the Maker promises to
pay interest on the principal balance of this Note then outstanding at the rate
(the "Default Rate") equal to the Note Rate plus five percentage points per
annum or, if less, the maximum rate permitted under applicable law.  Interest at
the Default Rate shall accrue on the amount of any judgment rendered hereon or
in connection with any foreclosure of the Deed of Trust.  The Maker agrees that
such additional interest which has accrued shall be paid at the time of and as a
condition precedent to the curing of such Event of Default.  During the
existence of any such Event of Default Payee may apply payments received on any
amounts due hereunder or under the terms of any of the Loan Documents as Payee
shall determine.




Payee shall have the following rights, powers, privileges, options and remedies
whenever any Event of Default shall occur under this Note:




(i)

To foreclose, or exercise any power of sale under, the Deed of Trust.




(ii)

To accelerate the maturity of the Indebtedness and declare the entire unpaid
principal balance of, and any unpaid interest then accrued on, this Note,
together with any Prepayment Premium, without demand or notice of any kind to
the Maker or any other person, to be immediately due and payable.




(iii)

To exercise any and all rights, powers, privileges, options and remedies
available at law or in equity and as provided in any of the Loan Documents.




Upon the occurrence of an Event of Default, the Maker expressly agrees to pay
all costs of collection and enforcement of every kind, including without
limitation, all reasonable attorneys' fees and expenses, court costs, costs of
title evidence and insurance, inspection and appraisal costs and expenses of
every kind incurred by Payee in connection with the protection





or realization of any or all of the security for this Note, whether or not any
lawsuit is filed with respect thereto, including, but not limited to, any post
judgment fees, and costs or expenses incurred on any appeal, in collection of
any judgment or in appearing and/or enforcing any claim in any bankruptcy
proceeding.  The occurrence of an Event of Default under this Note shall
constitute a default under each and all of the other Loan Documents.




The rights, powers, privileges, options and remedies of Payee, as provided in
this Note, in any of the Loan Documents, or otherwise available at law or in
equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur.  No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy hereunder shall be
deemed a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or remedy.
 Without limiting the generality of the foregoing, the failure of the Payee
after the occurrence of any Event of Default to exercise Payee's right to
declare the Indebtedness remaining unmatured hereunder to be immediately due and
payable shall not constitute a waiver of such right in connection with any
future Event of Default.  Acceleration of maturity, once elected by Payee, may
be, in Payee's sole and absolute discretion rescinded by Payee's written
acknowledgment to that effect, but without limiting the foregoing, the tender
and acceptance of partial payment or partial performance shall not, by itself,
in any way affect or rescind such acceleration.




Maker waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest, notice of intent to
accelerate, notice of acceleration of maturity, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, except as otherwise provided herein, and agrees that
if more than one the liability of each of them hereunder shall be joint, several
and unconditional without regard to the liability of any other party and shall
not be in any manner affected by any indulgence, extension of time, renewal,
waiver or modification granted or consented to by Payee; and Maker consents to
any and all extensions of time, renewals, waivers or modifications that may be
granted by Payee with respect to the payment or other provisions of this Note,
and to the release of any collateral given to secure the payment hereof, or any
part thereof, with or without substitution, and agrees that additional makers or
guarantors may become parties hereto without notice to any of them or affecting
any of their liability hereunder.




Payee shall not by any acts of omission or commission be deemed to have waived
any rights or remedies hereunder unless such waiver is in writing and signed by
Payee, and then only to the extent specifically set forth therein; a waiver in
respect of one event shall not be construed as continuing or as a bar to the
exercise or waiver of such right or remedy in respect of a subsequent event.




All notices, demands, requests, and other communications desired or required to
be given hereunder  ("Notices") shall be in writing and shall be given by: (i)
hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending





the same by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.




All Notices shall be deemed given and effective upon the earliest to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (iii) above.  All Notices shall be addressed to the following
addresses:




    Maker:

Century Properties Fund XIX

c/o AIMCO Properties, L.P.

4582 S. Ulster Street, Suite 1100

Denver, Colorado 80237

Attn:  Trey O’Shields

 With a copy to:

Bryan Cave LLP

3500 One Kansas City Place

1200 Main Street

Kansas City, Missouri 64105

Attn:  David Reid

    Payee:

ING Life Insurance and Annuity

c/o ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Mortgage Loan Servicing Department




and




ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia  30327-4349

Attention:  Real Estate Law Department




With a copy to:

Nyemaster, Goode, West,

Hansell & O'Brien, P.C.

700 Walnut, Suite 1600

Des Moines, Iowa 50309




or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the "copy to"
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.








This Note shall be governed by and construed in accordance with the laws
(excluding conflicts of laws rules) of Arizona.




Subject to the terms of the next succeeding paragraph and notwithstanding
anything to the contrary otherwise contained in this Note, but without in any
way releasing, impairing or otherwise affecting this Note or any of the other
Loan Documents (including without limitation any guaranties or indemnification
agreements) or the certain Environmental Indemnification Agreement to which
Maker is a party, or the validity hereof or thereof, or the lien of the Deed of
Trust, it is agreed that Payee's source of satisfaction of the Indebtedness and
Maker's other obligations hereunder and under the Loan Documents other than any
separate guaranty agreement or the Environmental Indemnification Agreement is
limited to (a) the Premises and proceeds thereof,  (b) rents, income, issues,
proceeds and profits arising out of the Premises, and (c) any separate guaranty
or indemnification agreements guarantying or indemnifying Payee with respect to
the payment of any amounts due hereunder and under the Loan Documents and/or
Maker's performance hereunder and under the Loan Documents; provided, however,
that nothing herein contained shall be deemed to be a release or impairment of
said Indebtedness or the security therefor intended by the Deed of Trust, or be
deemed to preclude Payee from foreclosing the Deed of Trust or from enforcing
any of Payee's rights or remedies in law or in equity thereunder, or in any way
or manner affecting Payee's rights and privileges under any of the Loan
Documents or any separate guaranty or indemnification agreements guarantying
Maker's payment and/or performance hereunder and/or under the Loan Documents.




PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE CONTRARY, MAKER
SHALL PAY, AND THERE SHALL AT NO TIME BE ANY LIMITATION ON MAKER'S PERSONAL
LIABILITY FOR THE PAYMENT TO PAYEE OF:




(i)

the application of rents, security deposits, or other income, issues, profits,
and revenues derived from the Premises after the occurrence of an Event of
Default to the extent applied to anything other than (a) normal and necessary
operating expenses of the Premises or (b) the Indebtedness evidenced by the
Note.  It is understood that any rents collected more than one month in advance
as of the time of the Event of Default shall be considered to have been
collected after the Event of Default;




(ii)

any loss, cost or damages arising out of or in connection with fraud or material
misrepresentations to Payee by Maker (or by any of its general partners,
officers, shareholders, members, or their agents, if applicable);




(iii)

any loss, cost or damages arising out of or in connection with Maker’s use or
misapplication of (a) any proceeds paid under any insurance policies by reason
of damage, loss or destruction to any portion of the Premises, or (b) proceeds
or awards resulting from the condemnation or other taking in lieu of
condemnation of any portion of the Premises, for purposes other than those set
forth in the Deed of Trust;  








(iv)

any loss, cost or damages arising out of or in connection with any waste of the
Premises or any portion thereof and all reasonable costs incurred by Payee in
order to protect the Premises;




(v)

any taxes, assessments and insurance premiums for which Maker is liable under
the Note, the Deed of Trust or any of the other Loan Documents and which are
paid by Payee (but not the proportionate amount of any such taxes, assessments
and insurance premiums which accrue following the date of foreclosure [plus any
applicable redemption period] or acceptance of a deed in lieu of foreclosure);




(vi)

any loss, cost or damages arising out of or in connection with the covenants,
obligations, and liabilities under the Environmental Indemnification Agreement;




(vii)

any loss, cost or damages to Payee arising out of or in connection with any
construction lien, mechanic’s lien, materialman’s lien or similar lien against
the Premises arising out of acts or omissions of Maker;




(viii)

any loss, cost or damages arising out of or incurred in order to cause the
Improvements to comply with the accessibility provisions of The Americans with
Disabilities Act and each of the regulations promulgated thereunder, as the same
may be amended from time to time which are required by any governmental
authority;




(ix)

the total Indebtedness in the event that (a) Payee is prevented from acquiring
title to the Premises after an Event of Default because of failure of Maker's
title to the Premises under federal, state or local laws, less any recovery
received by Payee from any title insurance policy it holds in connection with
the Premises, or (b) Maker voluntarily files a petition in bankruptcy or
commences a case or insolvency proceeding under any provision or chapter of the
Federal Bankruptcy Code;




(x)

any loss, cost, damages, expense and liability, including, but not limited to,
reasonable attorneys' fees and costs, resulting from any act of Maker or its
general partners, members, shareholders, officers, directors, beneficiaries,
members and/or trustees, as the case may be, to obstruct, delay or impede Payee
from exercising any of its rights or remedies under the Loan Documents;




(xi)

the entire Indebtedness in the event that (a) Maker makes a transfer of an
interest in Maker or Premises in a manner which is not permitted by the terms of
Paragraph 30 of the Deed of Trust without the prior written approval of Payee,
or (b) Maker encumbers the Premises with a mortgage or other security instrument
in a manner which is not permitted by the terms of Paragraph 30 of the Deed of
trust without the prior written approval of Payee;








(xii)

all reasonable third party costs and fees, including without limitation
reasonable attorney fees, incurred by Payee in the enforcement of subparagraphs
(i) through (xi) above.




With the exception of those items of liability specifically set forth in items
(i) through (xii) above, the lien of any judgment against Maker in any
proceeding instituted on, under or in connection with this Note shall not extend
to any property now or hereafter owned by Maker other than the interest of the
Maker in the Premises and the other security for the payment of this Note.




This Note, together with the other Loan Documents and the certain Environmental
Indemnification Agreement executed by Maker, constitute the entire agreement
between the parties hereto pertaining to the subject matters hereof and thereof
and supersede all negotiations, preliminary agreements and all prior or
contemporaneous discussions and understandings of the parties hereto in
connection with the subject matters hereof and thereof.




All fees, including attorneys' fees, charges, goods, things in action, or any
other sums or things of value or other contractual obligations (collectively,
the "Additional Sums") paid by Maker to the Payee or other holder of this Note,
whether pursuant to this Note or otherwise with respect to the Indebtedness
evidenced hereby, or with respect to the Deed of Trust securing this Note, or
any other document or instrument in any way pertaining to such Indebtedness,
which, under the law of the State of Arizona may be deemed to be interest with
respect to such Indebtedness, shall, for the purpose of any laws of the State of
Arizona which may limit the maximum rate of interest to be charged with respect
to such Indebtedness, be payable by Maker as, and shall be deemed to be,
interest, and for such purposes only, Maker agrees to an effective contracted
for rate of interest equal to the rate of interest resulting from the payment of
any Additional Sums.  Maker understands and believes that this transaction
complies with the usury laws of Arizona; however, if any interest or other
charges are ever deemed to exceed the maximum amount permitted by law, then: (a)
the amount of interest or charges payable hereunder by Maker shall be reduced to
the maximum amount permitted by law; and (b) any excess amount previously
collected from Maker which exceed the maximum amount permitted by law will be
credited against the outstanding principal Indebtedness.  If the principal
Indebtedness has already been paid, the excess amount paid will be refunded to
Maker.




THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY
RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR
ACTION OF ANY PARTY HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM
OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN





MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY ALL PARTIES.




Maker acknowledges receipt of a copy of this instrument at the time it was
signed.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the Maker has executed and delivered this Promissory Note as
of the date first above written.




CENTURY PROPERTIES FUND XIX, a California limited partnership

 

By:  Fox Partners II, a California general partnership, its general partner,

 

By:  Fox Capital Management Corporation, a California corporation, its managing
general partner







By: /s/Patti K. Fielding

Patti K. Fielding,

Executive Vice President and Treasurer







STATE OF COLORADO

)

) ss.

COUNTY OF DENVER

)




On this 22 day of March, 2007, before me, the undersigned, a notary public,
personally appeared Patti K. Fielding, to me personally known, who being by me
duly sworn did say that the person is the Executive Vice President and Treasurer
of Fox Capital Management Corporation, the managing general partner of Fox
Partners II, the general partner of CENTURY PROPERTIES FUND XIX, a California
limited partnership, executing the foregoing instrument; that no seal has been
procured by the corporation; that the instrument was signed on behalf of the
corporation as managing partner of the general partner of Century Properties
Fund XIX, by authority of the corporation's Board of Directors; and such officer
acknowledged execution of the instrument to be the voluntary act and deed of the
corporation on behalf of the general partnership on behalf of the limited
partnership, by it and by the officer voluntarily executed.




/s/Gail D. Coalson

Name: Gail D. Coalson

Notary Public: My commission expires 2/17/08














[SIGNATURE PAGE TO PROMISSORY NOTE]






